DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Sano et al., (US 2018/0090266) in view of Kawada et al., (US 2017/0372834) not disclosing or suggesting, novel features of claims 1-9 as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 1-9 are allowable. The restriction requirement between Invention I and Invention II as set forth in the Office action mailed on 06/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Invention I and Invention II is withdrawn.  Claim 9, directed to a method for manufacturing component, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
an element body part made of an insulative body; and 
a coil of spiral shape provided inside the element body part and constituted by multiple winding conductors and through hole conductors that interconnect the multiple winding conductors; 
wherein the multiple winding conductors each have a cross-sectional shape such that each has, in a cross-sectional view randomly selected in a width direction of the winding conductor on a plane parallel to a coil axis of the coil, a flat side that extends in a direction substantially perpendicular to the coil axis of the coil;
a point of intersection between a first figure line drawn to represent a longest part of the winding conductor along a direction of the coil axis, and a second figure line drawn to represent a longest part along a direction substantially perpendicular to the direction of the coil axis, is positioned along the first figure line to satisfy
0%<RL<=25% or 75%<=RL<100%
wherein RL denotes a ratio (%) of length between the point of intersection and one end of the first figure on the flat side to a length of the first figure line; and 
the second figure line is longer than a length of the flat side as well as a length of a side opposing the flat side, in the direction substantially perpendicular to the direction of the coil axis.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-9 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
2/27/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837